Citation Nr: 0019359	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for systolic heart 
murmur with mitral insufficiency.

3.  Entitlement to an increased (compensable) disability 
rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

Upon reviewing the evidentiary record regarding the issue of 
entitlement to service connection for systolic heart murmur, 
the Board requested an independent medical expert opinion.  
The expert opinion was received in March 2000.  The opinion 
was referred to the veteran's representative for additional 
evidence or written argument.  In a written statement dated 
April 7, 2000, the representative indicated that he had no 
further evidence or argument to present.  

The issue of entitlement to a compensable rating for tinea 
versicolor is addressed in a remand order at the end of this 
decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present back disorder related to active 
service.

2.  Persuasive medical evidence demonstrates that the 
veteran's systolic heart murmur with mitral insufficiency is 
a congenital or developmental defect which did not worsen 
during active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's systolic heart murmur with mitral 
insufficiency is a congenital or developmental defect which 
is not a disability for VA compensation purposes.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309 
(1999).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).  Congenital or developmental 
defects are not diseases or injuries for the purpose of 
service-connected disability compensation.  38 C.F.R. 
§ 3.303(c) (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

Back Disorder
Background

Service medical records dated in July 1965 show the veteran 
sustained an acute low back strain while bending over to pick 
up a small stick.  The examiner noted an acute severe spasm 
to the lower paravertebral lumbar musculature but an 
otherwise unremarkable examination.  Subsequent service 
medical records are negative for complaint or treatment 
related to a back disorder.  The veteran's March 1969 
retirement examination included a normal clinical evaluation 
of the spine.  The veteran denied back trouble in his report 
of medical history.

Post-service VA medical records dated in February 1972 show 
the veteran complained of low back pain radiating to the 
groin with intermittent dysuria and hesitating.  The 
examiner's impression was prostatitis and possible low back 
strain.  In March 1972 the veteran complained of coccyx pain 
and tenderness.  He stated that he sat on the edge of a stool 
at his job.  X-ray examination of the lumbar spine revealed 
vertebral bodies of normal height and alignment.  There was 
no evidence of significant abnormality to the coccyx.  
Records dated in November 1976 show the veteran injured his 
back when he fell striking the lumbar area while dropping a 
bag of mail.  The examiner noted spasms to the right 
paraspinal musculature.  

U.S. Department of Labor reports dated in February 1979 
include medical evidence indicating back strain caused or 
aggravated by employment activities.  A March 1979 United 
States Postal Service (USPS) report noted the veteran 
incurred back strain injuries in November 1976, November 
1977, and February 1979.  

A medical report dated in September 20, 1988 from the United 
States Army Health clinic in Fort McPherson, Georgia, show 
the veteran reported intermittent bouts of low back pain and 
left leg pain and paresthesia over a number of years.  The 
examiner's impression was degenerative disk disease with 
recurrent attacks and left L5 nerve root irritation and 
possible early trapped root.  

A September 1988 VA x-ray examination report noted the 
veteran complained of low back pain with radiation down the 
left leg.  The diagnoses included possible degenerative 
disease of the 5th intervertebral disc and moderate 
osteoarthritis of the lower lumbar spine.  An orthopedic 
consultation included a diagnosis of bulging disc.

Additional VA records show that in July 1989 the veteran 
complained of low back pain radiating to the legs.  The 
examiner noted slight tenderness over the upper lumbar area.  
The diagnosis was probable degenerative joint disease with 
possible muscle spasm.  An orthopedic evaluation found mild 
left L5 nerve root irritation.

During VA examination in February 1998 the veteran complained 
of intermittent low back pain.  He reported that he first 
injured his back during service and that since that time he 
had intermittently experienced pain related to activities 
such as yard work, prolonged bending, prolonged standing, or 
prolonged sitting.  The diagnoses included low back pain.  X-
ray examination revealed degenerative disc disease at L3-L5.  
No opinion as to etiology was provided.

In correspondence dated in June 1999 the veteran stated that 
he had avoided treatment for back problems during service to 
protect his job and rank.  He stated that in 1966 a physician 
had experienced difficulty while inserting a spinal tap.  He 
also claimed that he had reported back problems at his 
separation examination but failed to notice reference to them 
had been omitted when he signed the form.

At his personal hearing the veteran testified that he injured 
his back picking up wood in approximately 1965 and that 
subsequently he experienced back pain whenever he turned 
quickly or bent over in certain positions but that he did not 
seek treatment during service in order to protect his 
position.  Transcript, p. 4 (September 1999).  He stated he 
had several back-related problems during his employment with 
the USPS and that he was presently receiving treatment for 
his back disorder.  Tr., pp. 5-6.  He stated that he reported 
back-related symptoms at the time of his retirement 
examination but that he failed to notice they had not been 
included in his record.  Tr., p. 14.  

He testified that he did not report any back problems when he 
applied for employment with the USPS in order to obtain the 
position but that he had experienced some back pain prior to 
his first report of back problems in approximately 1972.  
Tr., p. 15.  He stated that he had experienced back problems 
throughout his 20 year employment with the USPS.  Tr., p. 16.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's back disorder is related to 
active service.  The veteran does not claim that the injury 
was incurred during combat and there is no competent evidence 
of the onset of a presumptive disease within one year of his 
discharge from service.  The Board notes that the evidence 
shows the veteran incurred an acute back strain during active 
service but that no medical opinion has been provided which 
indicates a present back disorder is related to that injury.  

Although the February 1998 VA examiner noted that the veteran 
reported he first injured his back in 1965, no opinion as to 
the etiology of the present back disorder was provided.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only evidence of a present back disorder related to an 
injury during active service is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a back disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Court has held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

Systolic Heart Murmur with Mitral Insufficiency
Background

Service medical records dated in April 1959 included a 
diagnosis of heart disease, incompletely diagnosed, which 
probably represented an asymptomatic congenital 
interventricular septal defect.  Records dated in July 1962 
provided a diagnosis of rheumatic heart disease with mitral 
insufficiency.  It was noted that a heart murmur had been 
first detected during a routine examination in 1956.  The 
examiner noted a grade III blowing apical holo-systolic 
murmur but stated that x-ray examination revealed no evidence 
of chamber enlargement.  In March 1963 an examiner provided a 
diagnosis of inactive rheumatic heart disease.

Records dated in January 1965 show the veteran underwent 
right heart catheterization to determine the nature of his 
heart disorder.  The discharge report included a diagnosis of 
mild hemo-dynamically insignificant mitral insufficiency of 
undetermined etiology.  The examiner stated that the cause of 
the veteran's valve lesion was unknown but subsequently 
stated that it could be related to rheumatic fever despite 
the lack of history.  An examiner also noted that based upon 
the study the presence of a small ventricular septal defect 
could essentially be excluded and that the veteran had been 
informed that in all probability he had no significant heart 
disease and that the murmur might represent an insignificant 
leak of one valve.  

Hospital records dated in September 1966 included a diagnosis 
of rheumatic heart disease manifested by mitral 
insufficiency, hemo-dynamically insignificant.  Records show 
the veteran was given a physical profile for rheumatic heart 
disease.

The veteran's March 1969 retirement examination revealed a 
blowing grade III apical holo-systolic murmur which radiated 
to the "axella" and to the base of the heart.  The examiner 
noted a diagnosis of inactive rheumatic heart disease.  In 
his March 1969 report of medical history the veteran noted a 
history of rheumatic fever but stated that he did not recall 
ever having experienced any acute rheumatic fever.  A medical 
consultation report noted that the veteran's mitral 
insufficiency represented no significant abnormality and that 
in view of the fact of his excellent health during 12 years 
of observation a continued asymptomatic state was 
anticipated.

Post-service VA medical records dated in August 1971 include 
diagnoses of inactive rheumatic heart disease and minimal 
mitral regurgitation.  In September 1973 the veteran 
complained of a history of chest pain.  The examiner's 
impression was chest pain of unknown etiology which was not 
thought to represent any significant disease.

An April 1992 VA cardiology report included diagnoses of 
chest pain of unknown etiology, probably not coronary artery 
disease, and valvular heart disease, mitral regurgitation, of 
unknown etiology.  An echocardiogram study in May 1992 found 
normal systolic function, evidence of mild "myxomistry" 
degeneration of the mitral valve, and 1+ mitral regurgitation 
but no other abnormal flows.  

Private medical records include a February 1996 
echocardiogram report which provided diagnoses of mild left 
ventricular enlargement, wall motion abnormality in the 
septum and apex, mild mitral regurgitation, and mild left 
atrial enlargement.  Subsequent private medical reports dated 
from February 1996 to August 1997 include diagnoses of mild 
mitral regurgitation, systemic arterial hypertension, and 
benign premature ventricular contractions without opinion as 
to etiology.

In a March 1999 statement in support of the claim the veteran 
reported that the cardiologist who examined him in 1956 
informed him that his murmur had its onset while he was in 
service.  He stated that the fact no heart disorder had been 
detected in prior service department examinations proved the 
murmur developed during the period from August 1950 to July 
1956.  

In correspondence dated in June 1999 the veteran stated that 
the examiner who detected his heart murmur in 1956 said he 
showed symptoms of having had rheumatic fever.  He stated 
that although he did not recall ever having experienced 
rheumatic fever that no cardiologist had ever informed him 
that rheumatic heart disease had been ruled out as the cause 
of his disorder.  He also stated that if in fact he had a 
congenital murmur it would have been found upon his entrance 
examination in 1947.  

In an August 1999 statement the veteran submitted copies of 
investigation and medical reports associated with an 
automobile accident in 1956.  He stated he believed the 
trauma he received to his chest and body during that accident 
caused injury to his heart valves.  

At his personal hearing the veteran testified that he had no 
heart problems prior to service and had never had rheumatic 
fever.  Tr., p. 9.  He stated that his heart murmur was 
detected during an examination approximately 3 weeks after he 
was injured in an automobile accident.  Tr., pp. 9-10.  He 
reported that after the murmur was detected he was treated 
with penicillin but that presently he only took antibiotics 
prior to medical procedures.  Tr., pp. 17-18.  

In March 2000, the Board requested an independent medical 
expert opinion.  That expert was asked to review the 
veteran's claims folder and furnish an opinion on the 
following questions:

1.  What is the most probable etiology of 
the veteran's systolic heart murmur?  In 
the event that this condition is 
determined to be congenital in nature, 
you must state whether it is considered 
to be congenital/developmental defect or 
a congenital disease.  If, and only if, 
the condition is determined to be a 
congenital disease, you must also comment 
as to whether or not it permanently 
worsened beyond the continuance or 
natural progression of such disease 
during service.  

2.  What are the current symptoms 
attributable to the veteran's systolic 
heart murmur?

A March 2000 independent medical expert opinion found that 
based upon a review of the record that the veteran had a 
congenital/developmental defect of his mitral valve which was 
quite mild and was not associated with cardiac 
symptomatology.  It was the medical expert's opinion that 
there was no evidence indicating that the disorder worsened 
during the veteran's period of active service.  It was noted 
that catheterization in 1965 clearly excluded a ventral 
septal defect, that normal "wedge" pressure excluded any 
serious degree of mitral regurgitation, that repeat 
echocardiogram studies suggested some myxomatous change in 
the mitral valve leaflets, and, importantly, that a Doppler 
study revealed the murmur developed late in systole.  All of 
which was consistent with the clinical impression of very 
mild mitral regurgitation, most likely due to a mild degree 
of mitral valve prolapse.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  The Court 
has held that a well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The evidence of record includes service medical reports which 
provide diagnoses of rheumatic heart disease with mitral 
insufficiency.  The Court has held that the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Based on the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran's 
systolic heart murmur with mitral insufficiency although 
first detected in service was a congenital or developmental 
defect which did not worsen during active service.  The Board 
notes the persuasive medical expert opinion was provided 
after a review of all of the evidence of record and included 
a rationale based upon reported medical findings.  

The Board further finds the March 2000 independent medical 
expert opinion is clear and unmistakable evidence that the 
veteran's heart defect existed prior to service and was not 
aggravated by active service.  The Board also notes that 
recent private cardiology reports do not include diagnoses of 
rheumatic heart disease or relate the veteran's present heart 
disorders to any injury or disease incurred in or aggravated 
by active service.  

In addition, the only evidence of a causal relationship 
between injuries incurred during an automobile accident in 
1956 and the subsequent detection of a heart murmur is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds entitlement to 
service connection for systolic heart murmur with mitral 
insufficiency is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.


ORDER

Entitlement to service connection for a back disorder is 
denied as not well grounded.

Entitlement to service connection for systolic heart murmur 
with mitral insufficiency is denied.


REMAND

The Board notes that the veteran's increased rating claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In statements and personal hearing testimony the veteran 
reported he experienced a constant rash which was unrelieved 
by treatment.  He stated that the disorder was more severe 
during warmer seasons but was never completely resolved.  He 
testified that he had a constant itch and that at times the 
disorder affected his entire body.  Although the veteran 
received a VA examination in February 1998 which included an 
evaluation of this disorder, the Board finds the provided 
report does not contain sufficient information for an 
adequate determination.  Therefore, the case must be REMANDED 
to the RO for additional development.

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service connected tinea 
versicolor, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
in order to assess the current nature, 
severity, and characteristics of his 
service-connected tinea versicolor.  If 
possible, the examination should be 
scheduled when the veteran's skin 
disorder is most disabling.  Bowers v. 
Brown, 2 Vet. App. 675 (1992); Ardison v. 
Brown, 2 Vet. App. 405 (1994).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should discuss any and all 
manifestations of the veteran's 
disability.  Specifically, the examiner 
is to determine whether, and to what 
extent, the disorder is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
reasoning which forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder. 

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examination 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


